        Case 6:20-cv-01049-MK      Document 32   Filed 01/22/21   Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                  EUGENE DIVISION



TOREY JARRETT, an individual,                             Case No. 6:20 cv 01049-MK
                                                                             ORDER
            Plaintiff,

      v.

MARION COUNTY, a political subdivision
of the State of Oregon; SERVICE EMPLOYEES
INTERNATIONAL UNION
LOCAL 503, a labor organization; and MARION
COUNTY EMPLOYEES ASSOCIATION
LOCAL 294, a labor
organization,

            Defendants.




      Magistrate Judge Mustafa Kasubhai filed Findings and Recommendation

(“F&R”) (doc. 30) on January 6, 2021. The matter is now before me. See 28 U.S.C. §

636(b); Fed. R. Civ. P. 72. No objections have been timely filed. Although this

relieves me of my obligation to perform a de novo review, I retain the obligation to

“make an informed, final determination.” Britt v. Simi Valley Unified Sch. Dist.,

708 F.2d 452, 454 (9th Cir. 1983), overruled on other grounds, United States v.

Reyna-Tapia, 328 F.3d 1114, 1121–22 (9th Cir. 2003) (en banc). The Magistrates
         Case 6:20-cv-01049-MK        Document 32   Filed 01/22/21   Page 2 of 2




Act does not specify a standard of review in cases where no objections are filed. Ray

v. Astrue, 2012 WL 1598239, *1 (D. Or. May 7, 2012).                     Following the

recommendation of the Rules Advisory Committee, I review the F&R for “clear error

on the face of the record[.]” Fed. R. Civ. P. 72 advisory committee’s note (1983)

(citing Campbell v. United States District Court, 501 F.2d 196, 206 (9th Cir. 1974));

see also United States v. Vonn, 535 U.S. 55, 64 n.6 (2002) (stating that, “[i]n the

absence of a clear legislative mandate, the Advisory Committee Notes provide a

reliable source of insight into the meaning of” a federal rule). Having reviewed the

file of this case, I find no clear error.

        THEREFORE, IT IS HEREBY ORDERED that I ADOPT Judge Mustafa

Kasubhai’s F&R (doc. 30).

                   22nd day of January, 2021.
       Dated this ______



                                                                  /s/Ann Aiken
                                                      ______________________________
                                                                   Ann Aiken
                                                          United States District Judge
